Citation Nr: 1442831	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for Non-Hodgkin's lymphoma, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a written submission dated in September 2014, the Veteran requested an opportunity to appear at a hearing at his local RO before a Veterans Law Judge.

The Board notes that this is an electronic claim, with all documents for review located on either the Virtual VA system or the VBMS system.  However, certain critical documents are not currently contained in either system.  The RO should associate the February 2013 rating decision and the April 2013 VA Form 9 with the electronic claims file on remand.

Accordingly, the case is REMANDED for the following action:

1. Associate copies of the February 2013 rating decision on appeal and the April 2013 VA Form 9 (Formal Appeal) with the electronic claims file.

2. Schedule the Veteran for a hearing with a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



